Case: 18-40947      Document: 00515227012         Page: 1    Date Filed: 12/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-40947                          December 6, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
HOWARD F. CARROLL,

                                                 Plaintiff-Appellant

v.

KEITH FOUST, Correctional Officer, Coffield Unit; JACINTA ASSAVA, Nurse
Practitioner, University of Texas Medical Branch, Coffield Unit; SARAH
PIERSON, Nurse Practitioner, University of Texas Medical Branch, Coffield
Unit; SHABRODWICK HILL, Correctional Officer, Coffield Unit; TIMOTHY
HENDERSON, Correctional Officer, Coffield Unit; NAOMI OLIVARES, MHC
Provider University of Texas Medical Branch, Coffield Unit; GREGORY
DINGAS, MHC Provider University of Texas Medical Branch, Coffield Unit;
REBEKAH HAPPEL, MHC Provider University of Texas Medical Branch,
Coffield Unit; SHAWN SIMMONS; OFFICE OF THE ATTORNEY GENERAL,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:15-CV-569


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 18-40947      Document: 00515227012         Page: 2    Date Filed: 12/06/2019


                                      No. 18-40947

       Howard F. Carroll, Texas prisoner # 1067360, filed a 42 U.S.C. § 1983
complaint against prison employees and medical staff alleging various
violations of his constitutional rights. He now appeals the denial of his motion
for appointment of counsel. We have previously held that an order denying
appointment of counsel in a § 1983 case is immediately appealable.                      See
Robbins v. Maggio, 750 F.2d 405, 413 (5th Cir. 1985). 1 Carroll also moves for
appointment of counsel on appeal, which is DENIED.
       We review the denial of appointment of counsel for abuse of discretion.
See Naranjo v. Thompson, 809 F.3d 793, 799 (5th Cir. 2015). The record
reflects that the district court did not abuse its discretion in concluding that
Carroll failed to demonstrate the existence of exceptional circumstances
warranting appointment of counsel at the current stage of the case. See id. at
799, 801. Accordingly, the order of the district court is AFFIRMED.




       1Although we have decided to revisit this holding en banc in Williams v. Catoe, No.
18-40825 (5th Cir. June 18, 2019) (order granting initial hearing en banc), we apply Robbins
as the current law of the circuit. See United States v. Setser, 607 F.3d 128, 131 (5th Cir.
2010).


                                             2